Dismissed and Opinion Filed January 15, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00728-CV

                           KATHERINE MITCHELL, Appellant
                                        V.
                         DALLAS HOUSING AUTHORITY, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-03179-E

                              MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated November 15, 2019, we

notified appellant the time for filing appellant’s brief had expired. We directed appellant to file a

brief and an extension motion within ten days. We cautioned appellant that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To

date, appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                            /Robert D. Burns, III//
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE




190728f.p05




                                         –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 KATHERINE MITCHELL, Appellant                      On Appeal from the County Court at Law
                                                    No. 5, Dallas County, Texas
 No. 05-19-00728-CV         V.                      Trial Court Cause No. CC-19-03179-E.
                                                    Opinion delivered by Chief Justice Burns.
 DALLAS HOUSING AUTHORITY,                          Justices Whitehill and Molberg
 Appellee                                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 15th day of January, 2020.




                                              –3–